                Case 2:18-cv-01599-JCC Document 19 Filed 01/28/19 Page 1 of 7




 1                                                              The Honorable John C. Coughenour

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    NEW SUMMIT PARTNER CORP., a Canadian
      Corporation
                                                             NO. 2:18-cv-01599 JCC
10                                              Plaintiff,
                                                             DEFENDANTS’ OPPOSITION TO
11              v.                                           PLAINTIFF’S MOTION FOR
                                                             ISSUANCE OF A PREJUDGMENT
12    CORNWALL, LLC, a Washington limited                    WRIT OF ATTACHMENT
      liability company; and GERALD RIDEOUT and
      KIM RIDEOUT, and the marital community
13    thereof,
14                                            Defendants.

15                                       I.       INTRODUCTION

16              Defendants Cornwall, LLC (“Cornwall”), Gerald Rideout and Kim Rideout (“Individual

17 Defendants”) (collectively, “Defendants”), by and through their attorneys of record, Ryan,

18 Swanson & Cleveland, PLLC, respectfully submit the following opposition and ask the Court

19 to deny Plaintiff’s Motion for Issuance of a Prejudgment Writ of Attachment (the “Plaintiff’s

20 Motion”).

21                                 II.        EVIDENCE RELIED UPON

22              Defendants’ opposition relies upon the witness testimony elicited at the February 1,

23 2019 hearing on the Plaintiff’s Motion, the Declaration of Gerald Rideout in Support of


     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION FOR ISSUANCE OF A PREJUDGMENT WRIT
     OF ATTACHMENT - 1
     [DOCNUM]
                Case 2:18-cv-01599-JCC Document 19 Filed 01/28/19 Page 2 of 7




 1 Defendants’ Opposition to Plaintiff’s Motion for Temporary Restraining Order (“Rideout

 2 Decl.”), the pleadings and records in the Court’s file, and the authorities cited herein.

 3                                  III.   FACTUAL BACKGROUND

 4              Defendants Gerald and Kim Rideout are the sole members of Defendant Cornwall, LLC.

 5 Rideout Decl., paragraph 2.

 6              Testimony provided at the hearing on February 1, 2019 will show that the Rideouts have

 7 been acquainted with Tim Clark, the principal shareholder and CEO of Plaintiff New Summit

 8 Partner Corp. for decades and have occasionally borrowed money from Mr. Clark or one of his

 9 entities. Prior to the loan at issue in the lawsuit, the parties never reduced their loans to writing.

10 See also, Rideout Decl., paragraph 3.

11              In 2015, Defendants agreed to purchase the real property and improvements located at

12 2516 Cornwall Ave., Bellingham, Washington (the “Property”). The Property’s purchase was

13 financed in part by Washington Federal and in part by a loan from Plaintiff. Rideout Decl.,

14 paragraph 4.

15              Defendants borrowed a total of $334,000 from Plaintiff. The parties’ loan terms were

16 communicated by Mr. Clark to Washington Federal on October 4, 2015.              Of relevance to this

17 motion, the only security Mr. Clark expected when he made Defendants’ loan was Mr.

18 Rideout’s personal guaranty. Rideout Decl., Exhibit “A.”

19              It is anticipated that Mr. Clark will testify that the terms he communicated to the

20 Rideouts’ senior lender, Washington Federal, in an October, 2015 email are the only terms

21 agreed to by the parties. Rideout Decl., paragraph 6. The parties never contemplated using the

22 Property to secure Defendants’ loan. Rideout Decl., paragraph 7.

23


     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION FOR ISSUANCE OF A PREJUDGMENT WRIT
     OF ATTACHMENT - 2
     [DOCNUM]
                Case 2:18-cv-01599-JCC Document 19 Filed 01/28/19 Page 3 of 7




 1              The Defendants’ purchase of the Property closed on November 25, 2015. Since that

 2 time, the parties have, without exception, followed the terms of the loan agreement. Defendants

 3 will testify at the evidentiary hearing that they consistently communicated with Mr. Clark about

 4 the status of the Property, and its rents and expenses until, in August of 2018, he added a term

 5 to their agreement and began demanding that a deed of trust be recorded against the Property.

 6 Second, the testimony will be that Mr. Clark never objected to the calculation of monies due

 7 until his declaration of January 10, 2019, inclusive of his November 2, 2018 Complaint,

 8 attached to his declaration as Exhibit A. Plaintiffs have made all payments due to Mr. Clark in

 9 the past, and will continue to satisfy all of their future loan obligations. Rideout Decl.,

10 paragraphs 8-9.

11              Mr. Clark first proposed that the parties reduce the terms of Plaintiff’s loan to

12 Defendants in writing in an email to Mr. Rideout on September 10, 2017. Mr. Rideout agreed,

13 replying, “Sounds Good…Have something drawn up.” Rideout Decl., paragraph 10.

14              In late 2017, the parties’ personal relationship soured. By September of 2018, Plaintiff

15 had retained counsel who prepared loan documents, including a deed of trust meant to encumber

16 the Property, which he demanded be executed within seven (7) days. Notably, Counsel makes

17 no assertion, in his correspondence to Defendants that Defendants have failed to faithfully

18 discharge their monetary obligations to Plaintiff. Rideout Decl., Exhibit “B”. Testimony at the

19 hearing will show that Mr. Clark’s claims regarding payment of a portion of the rent revenues

20 are contrived for the purpose of Plaintiff’s Motion.

21              The loan documents prepared by Plaintiff’s counsel included terms which were not part

22 of the parties’ 2015 agreement, and a new demand that the loan be secured against the Property.

23 Rideout Decl., paragraph 12.


     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION FOR ISSUANCE OF A PREJUDGMENT WRIT
     OF ATTACHMENT - 3
     [DOCNUM]
                Case 2:18-cv-01599-JCC Document 19 Filed 01/28/19 Page 4 of 7




 1              This lawsuit was commenced on or about November 2, 2018 by the filing of Plaintiff’s

 2 Complaint. Plaintiff’s sole allegation of breach by the Defendants is that Defendants had yet

 3 to execute a promissory note memorializing the loan. Rideout Decl., paragraph 9.

 4              Defendants have continued, since the filing of the lawsuit, to meet their obligations to

 5 Plaintiff, and admit that the material terms of the loan require them to repay Plaintiff upon the

 6 sale of the Property, and that they are obligated to pay twenty percent (20%) of the net proceeds

 7 of any sale. Rideout Decl., paragraph 13.

 8              Defendants will testify that, though they initially intended to hold the Property longer,

 9 Mr. Clark began to demand that they sell it in the last two years. Defendants agreed and listed

10 the Property at Plaintiff’s suggested price of almost $2,000,000. Defendants will testify that

11 the Property did not sell, Defendants lost confidence in their broker and engaged another listing

12 agent. After the Property sat on the market at the new price of $1,500,000, the listing agent

13 expressed interest in purchasing the Property, and terms were agreed. Defendants’ and their

14 agent have agreed to close their transaction on February 19, 2019, at which point Defendants

15 plan to satisfy their outstanding loan obligations from escrow. See also Rideout Decl.,

16 paragraph 14.

17                                            IV.     ANALYSIS

18 A.           There is no evidence that Defendants are at risk of secreting assets to deprive

19 Plaintiff.

20              In spite of Plaintiff’s brand new claims that the Defendants intentionally failed to pay

21 amounts due under the loan agreement, there is no actual evidence that Defendants are insolvent

22 or intend to secrete assets in order to avoid judgment. They have literally never denied that

23 they owe Mr. Clark pursuant to the actual terms of the loan agreement. This lawsuit does not


     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION FOR ISSUANCE OF A PREJUDGMENT WRIT
     OF ATTACHMENT - 4
     [DOCNUM]
                Case 2:18-cv-01599-JCC Document 19 Filed 01/28/19 Page 5 of 7




 1 exist because the Defendants have failed to pay Mr. Clark, or cannot pay Mr. Clark. They

 2 simply will not pay more than Mr. Clark is actually owed, nor agree to terms that were invented

 3 years after the loan was made. As a result, Mr. Clark has chosen to sue the Defendants.

 4 B.           Plaintiff is unlikely to show that its claims have probable validity.

 5              In spite of its new claims related to past monetary obligations, the sole basis alleged by

 6 Plaintiff that would support a breach of contract action is the allegation that Defendants have

 7 have refused to sign a promissory note. Even setting aside the fact that it is inconceivable that

 8 the Plaintiff will be able to show how this sole instance of alleged breach has been the proximate

 9 cause of any damages to Plaintiff, the facts will not bear out that Defendants have ever refused

10 to sign a promissory note, or secure the loan with Mr. Rideout’s personal guaranty. The

11 evidence, even in support of Plaintiff’s Motion, is clear that the Defendants acknowledged that

12 they needed to reduce their loan obligation to writing. However, the only draft ever presented

13 to them by the Plaintiff was accompanied by a host of terms that were not agreed to and which

14 Plaintiff demanded that Defendants acquiesce to under threat of the present lawsuit.

15              Defendants will testify that there is no dispute regarding the principal owed, the interest

16 thereon, and the amounts due from the sales proceed but, just as when Mr. Clark added terms

17 to their agreement before, he now is adding amounts he believes are due from the rent revenues.

18 He, however, refuses to articulate how he has calculated those amounts.

19              No breach will be proven, either at the evidentiary hearing, or at the trial on the merits,

20 and no attachment should be ordered now.

21

22

23


     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION FOR ISSUANCE OF A PREJUDGMENT WRIT
     OF ATTACHMENT - 5
     [DOCNUM]
                Case 2:18-cv-01599-JCC Document 19 Filed 01/28/19 Page 6 of 7




 1                                         V.      CONCLUSION

 2              Plaintiff’s Motion, though it correctly articulates the appropriate legal authority does

 3 not set forth facts which justify relief under those statutes. Following the evidentiary hearing,

 4 the Plaintiff’s Motion should be denied.

 5

 6              DATED this 28th day of January, 2019.

 7

 8                                               By /s/ Hans P. Juhl
                                                    Hans P. Juhl, WSBA #33116
                                                    Attorneys for Defendants
 9                                                  RYAN, SWANSON & CLEVELAND, PLLC
                                                    1201 Third Avenue, Suite 3400
10                                                  Seattle, Washington 98101-3034
                                                    Telephone: (206) 464-4224
11                                                  Facsimile: (206) 583-0359
                                                    juhl@ryanlaw.com
12

13

14

15

16

17

18

19

20

21

22

23


     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION FOR ISSUANCE OF A PREJUDGMENT WRIT
     OF ATTACHMENT - 6
     [DOCNUM]
                Case 2:18-cv-01599-JCC Document 19 Filed 01/28/19 Page 7 of 7




 1                                   CERTIFICATE OF SERVICE

 2
                I, the undersigned, certify under penalty of perjury and the laws of the State of
 3 Washington that, on the date indicated below, I caused service of true and correct copies of the

 4 foregoing document using the CM/ECF system, which will automatically send electronic

 5 notification of such filing to all parties of record herein:
     Counsel for Plaintiff
 6
     Sean V. Small
 7   Paul J. Spadafora
     Lasher Holzapfel Sperry & Ebberson PLLC
 8   601 Union Street, Suite 2600
     Seattle, WA 98101
 9   Phone (206) 624-1230
     Fax (206) 340-2563
10   small@lasher.com
     spadafora@lasher.com
11
                DATED this _28th__ day of January, 2019, at Seattle, Washington.
12

13                                                     /s/Hans P. Juhl
                                                Hans P. Juhl
14

15

16

17

18

19

20

21

22

23


     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION FOR ISSUANCE OF A PREJUDGMENT WRIT
     OF ATTACHMENT - 7
     [DOCNUM]
